Name: Council Regulation (EC, Euratom, ECSC) No 1197/95 of 22 May 1995 amending Regulation (ECSC, EC, Euratom) No 3161/94 as regards the weightings applied in Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: social protection;  European construction;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 No L 119/ 130. 5. 95 EN Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, EURATOM, ECSC) No 1197/95 of 22 May 1995 amending Regulation (ECSC, EC, Euratom) No 3161/94 as regards the weightings applied in Austria, Finland and Sweden Whereas Eurostat subsequently added to its annual report for 1994 the economic parities for the three new Member States ; whereas Regulation (ECSC, EC, Euratom) No 3161 /94 should be amended as regards the weightings for Austria, Finland and Sweden, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (ECSC, EC, Euratom) No 3161 /94 (2), and in parti ­ cular Articles 63, 64, 65, 65a and 82 of the Staff Regula ­ tions, Annex XI thereto, and the first paragraph of Article 20 and Article 64 of the Conditions of Employ ­ ment, Having regard to the proposal from the Commission, Whereas the weightings applied to the remuneration and pensions of officials of die European Communities in Austria, Finland and Sweden must be calculated in accordance with Annex XI to the Staff Regulations fol ­ lowing the accession of those new Member States to the European Union on 1 January 1995 ; Whereas provisional weightings of 100 were set by Regu ­ lation (ECSC, EC, Euratom) No 3161 /94 with effect from 1 January 1995 as definitive weightings were not available at the time ; HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (ECSC, EC, Euratom) No 3161 /94 is hereby amended as follows : (a) the figures in paragraph (2) shall be replaced as follows : 'Austria 1 1 1,3, Finland 108,8 , Sweden 102,7' ; (b) the following shall be added at the end of paragraph (4) second sentence : 'except as regards the persons referred to in those Articles and residing in Austria, Finland or Sweden'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1995. For the Council The President A. MADELIN 0 OJ No L 56, 4. 3. 1968, p. 1 . 0 OJ No L 335, 23. 12. 1994, p. 1 .